


110 HR 6381 IH: Medical Device Safety Act of

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6381
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Pallone (for
			 himself, Mr. Waxman,
			 Mrs. Capps,
			 Mr. Weiner,
			 Mr. Hinchey,
			 Ms. Schakowsky,
			 Mr. Braley of Iowa,
			 Mr. Doyle,
			 Mr. Towns,
			 Mr. Stupak,
			 Ms. Solis,
			 Mr. Gene Green of Texas,
			 Ms. Slaughter,
			 Mr. Welch of Vermont,
			 Ms. Castor,
			 Mr. Johnson of Georgia,
			 Mr. Schiff,
			 Mr. Markey,
			 Mr. Allen,
			 Ms. Zoe Lofgren of California,
			 Mr. Ross, Ms. Baldwin, Ms.
			 DeLauro, Mr. Wexler,
			 Mr. Boswell,
			 Mr. Delahunt,
			 Ms. Roybal-Allard,
			 Mr. Rush, Ms. Wasserman Schultz,
			 Ms. Sutton,
			 Mr. McNerney,
			 Mr. Hastings of Florida,
			 Mr. Emanuel,
			 Mr. Lipinski,
			 Mr. Rothman,
			 Mr. Baca, Mr. Berman, Ms.
			 Jackson-Lee of Texas, Ms.
			 DeGette, Mr. Davis of
			 Illinois, Mr. Stark,
			 Mr. Johnson of Illinois,
			 Mr. Coble,
			 Mr. Lynch,
			 Mr. Terry,
			 Ms. Hirono,
			 Mr. Conyers,
			 Mr. Higgins,
			 Mrs. McCarthy of New York,
			 Mr. Sarbanes,
			 Mr. Filner,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Scott of Virginia,
			 Mr. Blumenauer,
			 Mr. Meeks of New York,
			 Mr. Hinojosa,
			 Mr. Wu, Mr. Melancon, Ms.
			 Hooley, Mr. Grijalva,
			 Ms. Norton,
			 Mr. McGovern, and
			 Mr. Dingell) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to liability under State and local requirements respecting
		  devices.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Device Safety Act of
			 2008.
		2.Liability under state
			 and local requirements respecting devices
			(a)AmendmentSection
			 521 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360k) is amended by
			 adding at the end the following:
				
					(c)No effect on
				liability under state lawNothing in this section shall be
				construed to modify or otherwise affect any action for damages or the liability
				of any person under the law of any
				State.
					.
			(b)Effective date;
			 applicabilityThe amendment made by subsection (a) shall—
				(1)take effect as if
			 included in the enactment of the Medical Device Amendments of 1976 (Public Law
			 94–295); and
				(2)apply to any civil
			 action pending or filed on or after the date of enactment of this Act.
				
